Quinn, Judge
(dissenting):
In my opinion, the majority take too narrow a view of the evidence presented to Colonel Clarke, the base commander. I agree with the trial judge that the evidence demonstrated a “modus operandi on the part of the accused” from which the colonel could properly determine that probable cause existed to search the accused’s car.
As the" majority note, Houltz gave Agent Owens more information about accused’s probable use of his car as a place of concealment for his drug supply than Owens conveyed to Colonel Clarke when he applied for authorization to search. It is also true, as the majority indicate, that Owens admitted he only informed Colonel Clarke that Houltz “thinks that it [the accused’s drug supply] is in his car.” (Emphasis supplied.) Apparently, the majority attach no importance to other testimony by Owens. Owens also informed Colonel Clarke as to “what we had.” The testimony fairly indicates that the report included information to the effect that the accused did not keep the drug supply in his room. Colonel Clarke was further informed that the accused had just been observed with a large supply of marihuana in his possession and was on his way to make a sale. Since the accused was known not to keep his supply in the room, it was obvious that if he completed the sale before the agent reached the area, it was not likely that the marihuana would be found in his room. The logical question then was: “Where on an air base could an airman basic having possession of a large quantity of marihuana keep his supply, if he did not keep it in his quarters?” It seems to me the obvious answer is, “In his car.” Consequently, I construe Houltz’s statement as to the place of concealment, not as a statement of mere “suspicion,” as the majority characterize it, but as his reasoned conclusion from the facts as to the accused’s method of operation.
I believe that Colonel Clarke reasoned in the same way that Houltz reasoned. In my judgment, his conclu*459sion was eminently reasonable and justified by the information conveyed to him. His authorization to search the accused’s car was, therefore, predicated upon facts establishing probable cause.
I would affirm the decision of the Court of Military Review.